IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DOMINGO COLON-MONTANEZ,                      : No. 104 MM 2014
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
STEPHEN B. LIEBERMAN,                        :
                                             :
                     Respondent              :


                                         ORDER


PER CURIAM
       AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is directed to strike the name of the jurist from the caption.